— Appeal by defendant from a judgment of the Supreme Court, Kings County (Mirabile, J.), rendered February 2,1982, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and sentencing him to an indeterminate term of 2 to 4 years’ imprisonment upon his adjudication as a second felony offender. Judgment modified, on the law, by vacating the sentence and the second felony offender adjudication. As so modified, judgment affirmed, and the matter is remitted to the Supreme Court, Kings County, for a hearing pursuant to CPL 400.21 (subd 5) and for the reimposition of sentence thereafter. The People concede that a hearing pursuant to CPL 400.21 (subd 5) should have been held to determine the merit of the defendant’s contention that the predicate felony conviction was obtained in violation of his constitutional rights. We have reviewed the defendant’s remaining contentions and find them to be without merit. Lazer, J. P., O’Con-nor, Bracken and Brown, JJ., concur.